DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 10-18 are presented for examination and claims 1-9 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al. (US 2016/0059310 A1) in view of Yamamoto et al. (US 5,454,271).
Regarding claims 10 and 17, Junker discloses a powder bed fusion apparatus ( element 10, an irradiation device)comprising: 
a powder application device([0007], a powder application device for applying a raw material powder onto the carrier); and 
a powder delivery device (conveying device 38) for providing raw material powder to the powder application device [0040], (A conveying device 38 which is designed in the form of a pump and 
a powder supply section (the circulation line 36)  configured to receive raw material powder, the powder supply section comprising an outlet for providing the raw material powder to the powder application device ([0011], circulation line connecting the gas outlet of the process chamber to the gas inlet of the process chamber); 
a first and second physical parameter determining unit (differential pressure detection device 52) arranged at a first and a second location ([0045], upstream and downstream) of the powder supply section (the circulation line 36) and configured to determine a first and second physical parameter in the powder supply section (the differential pressure detection device in dependence on a measure for the volume flow rate of the gas/particle mixture through the circulation line which may change as a result of the operational); 
a control unit (control unit 58) configured to determine whether the first physical parameter meets a first tolerance criterion and to determine whether the second physical parameter meets a second tolerance criterion (the control unit 58 compares the pressure difference detected by means of the differential pressure detection device 52 to a predetermined set pressure difference);
a powder treatment unit (the process chamber 12), wherein the control section is configured to instruct the powder treatment unit to perform a powder treatment in case it determines that the first physical parameter does not meet the first tolerance criterion ([0046], [0047]; The control unit 58 then may control the conveying device 38 so as to compensate for said change in the volume flow rate of the gas/particle mixture through the circulation line 36 in order to ensure the supply of a constant volume flow of clean gas to the process chamber 12 and hence a constant quality of the three-dimensional work piece to be produced therein).
or wherein the powder bed fusion apparatus further comprises a valve located at the outlet of the powder supply section and the control unit is configured to, in case it determines that the second physical parameter does not meet the second tolerance criterion, close the valve.
However, Yamamoto discloses wherein the control unit is configured to, in case it determines that the second physical parameter does not meet the second tolerance criterion, stop a powder application process of the powder application device, or wherein the powder bed fusion apparatus further comprises a valve located at the outlet of the powder supply section and the control unit is configured to, in case it determines that the second physical parameter does not meet the second tolerance criterion, close the valve(column 3, lines 36-50; column 7, lines 3-30, the control unit 26 calculates the density .rho.1 of the powder F within the tank 1 from the pressures measured at the pressure measuring devices 6a and 6b and controls the supplying rate of the powder F to be supplied into the tank 1 through the powder supplying tube 2 is increased when the measured value of the density .rho.1 is less than a predetermined value, while the supplying rate of the powder F is decreased when the measured value of the density .rho.1 exceeds the predetermined value. The flow rate control apparatus 18 compares the measured value with the set value, and drives a motor M to control opening/closing of a control valve 19 provided in the conveying tube 5 such that the two values coincide with each other. Thereby, the flow rate of the powder F discharged from the tank 1 is controlled to a constant level. 
 	Junker and Yamamoto are analogous art because they are from the same field of endeavor. They all relate to produce a three-dimensional work pieces by laser radiation by layers of a raw material powder) 

One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification by measuring powder flow rate in which a powder flow rate is measured based on a simple construction, in order to reducing manufacturing cost and maintenance cost and facilitating change of color of the powder material. 
Regarding claims 11 and 18, Junker discloses the second physical parameter relates to the same physical property as the first physical parameter ([0020], [0046], a differential pressure detection device, measure a first pressure and a second presser). 
Regarding claim 12, Junker discloses the second position of the second physical parameter determining unit is located downstream of the first position of the first physical parameter determining unit ([0024] The differential pressure detection device may comprise a first pressure sensor arranged in the circulation line downstream of the throttle device and a second pressure sensor arranged in the circulation line upstream of the throttle device). 
Regarding claim 13, Junker discloses the control unit is configured to instruct the powder treatment unit to perform a powder treatment in case it determines that the second physical parameter does not meet the second tolerance criterion ([0044]-[0047], the control unit 58 controls the conveying device 38 so as to increase or decrease the operating speed of the conveying device 38 in case a difference between the actual pressure difference detection by means of the differential pressure detection device 52 and the predetermined set pressure difference exceeds a predetermined threshold value).

comprises at least one of an oxygen measurement unit, a humidity measurement unit, a flow property measurement unit a corrosion state measurement unit, an oxidation state measurement unit, a pressure measurement unit a powder particle size measurement unit, a powder particle form measurement unit, a powder particle distribution measurement unit, a powder purity measurement unit, a powder particle porosity measurement unit, a powder particle density measurement unit, and a pack density measurement unit (a pressure detective device 52; a  measure for the volume flow rate of the gas/particle mixture and sensors 54 and 56).
Regarding claims 15, Junker discloses the first physical parameter determining unit comprises at least one of a sampling point and a sensor ([0045], a first and second pressure sensor 54 and 56).
Regarding claim16, Junker discloses the powder treatment unit (the process chamber 12) comprises at least one of a gas introduction unit (gas outlet and inlet), a powder loosening unit, a heating unit (laser radiation penetrating into powder layer causes heating), a drying unit, and a vacuum generation unit (Abstract, a circulation line36 connecting the gas outlet 32 of the process chamber 12 to the gas 30).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamshidinia et al. (US 20170341146) related to the powder bed fusion (PBF) process utilizes either a laser or an electron beam to melt and fuse material powder for creating a part or component. PBF processes typically involve the spreading of the material powder over previously deposited layers of material.
 
Mironetet al. (US 220160279705) related to an additive manufacturing system includes a build platform and an illuminator disposed on opposite sides of a powder carrier relative to gravity. The powder carrier has a movement envelop that intersects the beam path and includes a material that is translucent to radiation emitted by the illuminator such that the emitted radiation traverses the powder carrier and fuses powder from a powder bed carried by the powder carrier with a substrate overlying the powder carrier and suspended from the build platform.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119